DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 discloses “wherein if an actual frequency value of the drive signal received by the electromagnetic handwriting tablet is set to ft, and a virtual frequency value fx is set to satisfy f0-f1l>lf0-fxl and If0-f1l>lfx-f1I, then when ft satisfies |f0-fx|>|f0-ft| and |f0-fx|>|ft-fx|, ft is adjusted to fx in response to driving the electromagnetic handwriting tablet,” which is not found in the prior art.
Independent claim 8 discloses “setting a suspension state frequency threshold of the electromagnetic handwriting tablet to f0, and setting an enable state frequency threshold of the electromagnetic handwriting tablet to f1, wherein the electromagnetic handwriting tablet is configured to measure and calculate a frequency value ft of the drive signal, and if a virtual frequency value fx is set to satisfy If0-f1l>lf0-fxl and If0-f1l>lfx-f1|, then when ft satisfies If0-fxl>If0-f1| and |f0-fx|>|ft-fx|, the electromagnetic handwriting tablet is correspondingly driven to adjust ft to fx,” which is not found in the prior art. 
U.S. Publication No. 2012/0068975 to Wei and U.S. Publication No. 2014/0152627 to Wong are similar electromagnetic handwriting systems, but do not disclose the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S LANDIS/Examiner, Art Unit 2626